Citation Nr: 1452513	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-36 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for residuals of facial injury, including broken teeth/loss of teeth.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In June 2012, the Veteran testified at a Video Conference hearing before the Board.  In September 2012, the Veteran was informed that no transcript of that hearing was obtainable and he was offered the opportunity for a second hearing.  Pursuant to the Veteran's request, a second hearing was scheduled for March 2014.  However, he failed to appear.  As such, his request for a second hearing before the Board is deemed withdrawn.  38 C.F.R. § 20.702(d); 38 C.F.R. § 20.704(2014).

In January 2014, the Veteran's representative, Maine Veterans' Services, withdrew representation from the Veteran's case.  See 38 C.F.R. § 20.608 (2014).  Since then, the Veteran has not appointed another representative.

This claim was most recently remanded in June 2014 for further development.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The Veteran did not have a dental disorder that resulted from in-service trauma and did not file an application for dental treatment within one year of his discharge from active service.


CONCLUSION OF LAW

The criteria for service connection for a dental disability for both compensation and treatment purposes have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.381, 17.161 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), (held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, ''[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is claiming service connection for loss of teeth.  He contends that he sustained a dental trauma involving the loss of six teeth when the grenade launcher he was operating struck him in the jaw during training at Fort Bragg, North Carolina, in 1979, and is seeking service connection for loss of teeth.

In this regard, the Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, in the current case, adjudication of the claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment as provided in38 C.F.R. § 17.161.  See also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation for loss of teeth is available only for loss of body substance of the maxilla or mandible.  Otherwise, VA may grant service connection for dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purpose of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

The Board will first address the claim of entitlement to service-connected compensation benefits.

In this case, the criteria for compensation are not met because the evidence does not show that the Veteran sustained the claimed dental trauma in service.  As will be explained below, since the Veteran did not experience dental trauma in service and did not file a timely claim for one-time corrective dental treatment, VA must deny service connection for compensation and treatment purposes.

In this regard, a review of the service dental records suggests that the Veteran was fitted for an upper partial denture in November 1979.  A dental chart dated in February 1979 also indicated that 6 of his upper teeth were either missing or broken; specifically, teeth numbered 3, 7, 8, 9, 10, and 14.  While these teeth appeared to be present and unbroken at the time of his entry into active duty in September 1977, there is no evidence, other than the Veteran's contentions, that he sustained any dental trauma during service.  Notably, the STRs include records of emergency treatment for thumb pain and gastrointestinal symptoms in November and December 1979, but do not indicate any complaint of or treatment for trauma from a grenade launcher that struck the Veteran's jaw.  

Moreover, an April 1980 separation examination indicates a normal clinical evaluation of the mouth and in the accompanying report of medical history, the Veteran denied any history of severe tooth or gum trouble. 

As such, the Board finds the objective medical evidence during service provides some probative evidence against the Veteran's claim.

No evidence of post-service dental treatment has been submitted.

On VA dental and oral conditions Disability Benefits Questionnaire (DBQ) examination in August 2014, the examiner indicated that the Veteran had not been diagnosed with an oral or dental condition.  A panographic/intraoral imaging to demonstrate loss of teeth, mandible, or maxilla was within normal limits with no significant findings.  At that time, the Veteran was currently wearing a maxillary partial denture and a mandibular partial denture.  The examiner explained that multiple appliances were made including one during service.  A maxillary partial denture which had teeth, #3, 7-10, and 14 was broken and remade.  The examiner opined that the Veteran had no underlying dental oral conditions, including any condition that could be related to any military injury.

The criteria for compensation have not been met because the evidence does show that the Veteran sustained dental trauma in service.  Moreover, the evidence does not show impairment of the mandible, loss of a portion of the ramus, loss of a portion of the maxilla, or loss of teeth with loss of body substance of the maxilla or mandible.

As set forth above, one of the elements necessary for service connection is medical evidence of a current disability.  The Board has considered the Veteran's statements submitted through various written correspondence and testimony with respect to his dental disability.  The Board acknowledges that the Veteran is certainly competent to report that he experiences such things as trouble chewing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the evidence during the period on appeal fails to establish that he currently has a dental disability.  The presence of a current disability is paramount.  The Board has considered the Veteran's former representative's contention that the plain films and dental treatment notes are consistent with the Veteran's claim of suffering facial trauma.  However, this claim as well as the Veteran's lay statements about the in-service dental trauma he sustained is contradicted by the objective medical evidence of record.

As noted above, VA may also grant service connection for dental conditions for the sole purpose of receiving VA outpatient dental services and treatment, if certain criteria are met.  Here, the Board also finds that the criteria for eligibility to receive VA outpatient dental treatment have not been met.  Generally, a Veteran is entitled to VA outpatient dental treatment if he qualifies under one of the categories outlined in 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

In this regard, the requirements of class I are not met because the Veteran does not have a service-connected compensable dental condition or disability.

The requirements of class II are not met because the Veteran was discharged from active service after September 30, 1981, and did not file his application for dental benefits within 180 days of his separation from active service. 

The requirements of class IIa are not met because the Veteran did not have a dental condition or disability that is the result of combat wounds or other service trauma. 

The requirements of class IIb and class IIc are not met because the Veteran was not detained or interned as a prisoner of war at any time during his active service.  The requirements of class IIR are not met because the Veteran did not file an application for dental benefits prior to his November 2008 claim.

The requirements of class III are not met because the Veteran did not have a dental condition or disability that has been medically determined to be aggravated by a service-connected condition.  

The requirements of class IV have not been met because the Veteran is not a service-connected Veteran with disabilities rated as 100 percent disabling.

The requirements of class V are not met because the Veteran was not a participant in a rehabilitation program under 38 U.S.C. Chapter 31.

Finally, the requirements of class VI are not met because there is no evidence that the Veteran was otherwise receiving care under 38 U.S.C. Chapter 17.  38 C.F.R. § 17.161.

Accordingly, service connection for treatment purposes is also unwarranted.

In conclusion, the evidence of record does not support a grant of entitlement to service connection for a dental disability, including for outpatient treatment purposes.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included. Id. 

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in June 2014, of the criteria for entitlement to a dental disability, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements.  Nothing more was required.  The matter was then readjudicated as recently as September 2014.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

Additionally, the Veteran testified at a hearing before the Board in September 2012.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As noted in the Introduction, VA was unable to produce a transcript of the hearing for the Board's review.  However, neither the Veteran nor his former representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  Moreover, as noted in the introduction, pursuant to the Veteran's request, a second hearing was scheduled, but the Veteran failed to appear.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (including dental records), post-service VA treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

In June 2014, the Board remanded this claim.  The Board requested that additional VA treatment records be obtained; this has been done.  The Board also directed that a duty-to-assist letter be sent to the Veteran informing of the evidence necessary to substantiate his claim, and in June 2014, this was done.  Finally, the Board directed that the Veteran be afforded a VA examination for his claimed dental disability, and in August 2014, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

As previously mentioned, the Veteran was afforded a VA DBQ examination in August 2014.  See 338 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  This examination is adequate for the purposes of the claim for service connection for a dental disability, as it involved a review of the Veteran's pertinent medical history as well as an dental evaluation of the Veteran, and provides an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


